Exhibit 10.22







Kemper Corporation 2011 Omnibus Equity Plan


NON-QUALIFIED STOCK OPTION AND SAR AGREEMENT


INSTALLMENT VESTING




This NON-QUALIFIED STOCK OPTION AND SAR AGREEMENT (“Agreement”) is made as of
this ______ day of ___________, 2___ (“Grant Date”) between KEMPER CORPORATION,
a Delaware corporation (the “Company”), and «name» (the “Option Holder”), for an
award consisting of the right and option (the “Option”) to purchase on the terms
and conditions hereinafter set forth, all or any part (subject to the
limitations of Section 3) of an aggregate of «shares» («number») shares of the
Common Stock of the Company (“Common Stock”) at the purchase price of $______
per share.




KEMPER CORPORATION            OPTION HOLDER






By: _____________________ _______________________
«name»                 «name»




By his or her signature below, the spouse of the Option Holder agrees to be
bound by all of the terms and conditions of the foregoing Non-Qualified Stock
Option and SAR Agreement.




_________________________


_________________________
Print Name





1




Employee Option/SAR Award - INSTALLMENT VESTING    February 2013

--------------------------------------------------------------------------------

Exhibit 10.22



RECITALS
        
A.    The Board of Directors of the Company has adopted the Kemper Corporation
2011 Omnibus Equity Plan, including any and all amendments to date (the “Plan”).


B.    Pursuant to the Plan, the Plan shall be administered by a committee
appointed by and comprised of members of the Company’s Board of Directors
(“Committee”).


C.    The Plan provides for the granting to eligible employee, directors and
selected other service providers of the Company or any subsidiary or affiliate
of the Company, as the Committee may from time to time determine, of options to
purchase shares of Common Stock of the Company and tandem stock appreciation
rights (“SAR(s)”).


D.    Pursuant to the Plan, the Committee has determined that it is to the
advantage and best interest of the Company and its shareholders to grant a
non-qualified stock option (and tandem SAR) to the Option Holder, and has
approved the execution of this Non-Qualified Stock Option and SAR Agreement
between the Company and the Option Holder.


E.    Neither the option nor the SAR granted hereby is intended to qualify as an
“incentive stock option” under Section 422A of the Internal Revenue Code of
1986, as amended.


NOW, THEREFORE, the parties hereto agree as follows:


1.    Grant.


(a) The Company grants the Option to the Option Holder, which will Option be
exercisable from time to time in accordance with the provisions of this
Agreement during a period expiring on the tenth anniversary of the Grant Date or
such later date as may result from the application of Section 6 (such
anniversary or later date is referred to as the “Expiration Date”). The Option
is also subject to early termination pursuant to Section 3(f) and Section 5.


(b) The Option is coupled with a SAR that is exercisable to the extent, and only
to the extent, that the Option is exercisable under the vesting provisions of
Section 2. The term of the SAR shall expire on the Expiration Date and shall be
subject to early termination pursuant to Section 3(f) and Section 5. The SAR
shall entitle the Option

2




Employee Option/SAR Award - INSTALLMENT VESTING    February 2013

--------------------------------------------------------------------------------

Exhibit 10.22



Holder to surrender the Option (or any portion thereof, subject to Section 3(a))
to the Company unexercised and receive in exchange for the surrender of the
Option (or the surrendered portion thereof) that number of shares of the
Company’s common stock having an aggregate value equal to: (A) the excess of the
fair market value of one share of such stock (as determined in accordance with
Section 4) over the purchase price per share specified on page one above (or, if
applicable, such price as adjusted pursuant to Section 9 hereof), multiplied by
(B) the number of such shares subject to the Option (or portion thereof) which
is so surrendered.


2.    Vesting. The Option Holder may not purchase any shares by exercise of this
Option or the SAR until the date on which they are exercisable (the “Vesting
Date(s)”). The shares subject to this Option and the SAR shall become
exercisable {INSERT ONE OF THE FOLLOWING VESTING ALTERNATIVES:


[in four (4), equal annual installments, the first of which shall vest on the
six-month anniversary of the Grant Date (the “Initial Vesting Date”), and the
remainder of which shall vest on the first, second and third anniversaries of
the Initial Vesting Date, respectively.]


OR


[__________SPECIFY ALTERNATIVE APPROVED FOR THIS GRANT.]}


Subject to early termination under Section 5 or the terms of the Plan and no
later than the Expiration Date, the Option Holder may purchase all or any part
(subject to the limitations of Section 3) of the shares subject to this Option
which are currently exercisable, or such lesser number of shares as may be
available through the exercise of the SAR. The total number of shares subject to
the Option and the number of shares subject to the Option which are currently
exercisable by the Option Holder each shall be reduced by the number of shares
previously acquired by the Option Holder pursuant to this Agreement.


3.    Manner of Exercise.


(a)    Each exercise of this Option shall be by means of a written notice of
exercise delivered to the Company by the Option Holder or his or her
Representative (as such term is defined in the Plan). Such notice shall identify
the Options being exercised. When applicable, the notice shall also specify the
number of shares of Common Stock that the Option Holder plans to deliver in
payment of all or part of the exercise price. Before shares will be issued, the
full purchase price of the shares subject to the Options being exercised shall
be paid to the Company using the following methods, individually

3




Employee Option/SAR Award - INSTALLMENT VESTING    February 2013

--------------------------------------------------------------------------------

Exhibit 10.22



or in combination: (i) by check payable to the order of the Company in an amount
equal to the purchase price, (ii) by Constructive or Actual Delivery (as defined
in the Plan) of shares of Common Stock with a fair market value as of the close
of business on the date of exercise equal to or greater than the purchase price,
(iii) by electronic transfer of funds to an account of the Company, or (iv) by
other means acceptable to the Committee. This Option may not be exercised for a
fraction of a share and no partial exercise of this Option may be for less than
fifty (50) shares unless the total number of shares covered by this Option is
less than 50 on the date of exercise or unless this Option is scheduled to
expire within six months of the date of exercise.


(b)    Each exercise of the SAR shall be by means of a written notice of
exercise delivered to the Company, specifying whether the Option Holder is
surrendering all or a portion of the Option and, if only a portion of the Option
is being surrendered, how many shares are included in such portion (to the
extent determinable by the Option Holder). Upon satisfaction of the Option
Holder’s obligation to pay the Company the amount of all taxes that the Company
is required to withhold in connection with such exercise as specified in Section
3(e) below, the Company shall issue to the Option Holder a number of shares of
the Company’s common stock computed in accordance with Section 1(b) and the
Option and the SAR (or the surrendered portions thereof) shall be deemed
extinguished. The SAR may only be settled in shares of the Company’s common
stock and not by payment of cash to the Option Holder. Any fractional share that
would otherwise result from an exercise of the SAR shall be rounded down to the
nearest whole share.


(c)    The date of exercise shall be: (i) in the case of a broker-assisted
cashless exercise, the earlier of (A) the trade date of the related sale of
stock or (B) the date that the Company receives the purchase price; (ii) in the
case of a SAR, or an Option exercise in which the Option Holder elects to pay
some or all of the exercise price and/or any related withholding taxes by
Constructive or Actual Delivery of shares of Common Stock (or, in the case of
such taxes, by directing the Company to withhold shares that would otherwise be
issued upon exercise of such Option), the date that the Company receives written
notice of such exercise; or (iii) in all other cases, the date that the Company
receives the purchase price.


(d)    This Option and SAR may be exercised only by the Option Holder or his or
her Representative, and not otherwise, regardless of any community property
interest therein of the spouse of the Option Holder, or such spouse's successors
in interest. If the spouse of the Option Holder shall have acquired a community
property interest in this Option and the SAR, the Option Holder, or the Option
Holder's Representative, may exercise the Option and the SAR on behalf of the
spouse of the Option Holder or such spouse's successors in interest.

4




Employee Option/SAR Award - INSTALLMENT VESTING    February 2013

--------------------------------------------------------------------------------

Exhibit 10.22





(e)    Upon the exercise of this Option or the SAR, the Company shall require
the Option Holder or the Option Holder's Representative to pay the Company the
amount of any taxes which the Company may be required to withhold with respect
to such exercise. Subject to the limitations set forth in the next three
sentences, the Option Holder or his/her Representative may elect to satisfy all
or any portion of such tax withholding obligations either by: (i) any of the
methods described in Sections 3(a)(i) through 3(a)(iv) above, or (ii) directing
the Company to withhold shares that would otherwise have been issued pursuant to
the exercise of this Option or SAR. Neither the Option Holder nor his/her
Representative shall have the right to utilize Constructive or Actual Delivery
of shares of Common Stock or to have shares withheld, in either case, in excess
of the minimum number required to satisfy applicable tax withholding
requirements based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes. Shares used in either of the foregoing
ways to satisfy tax withholding obligations will be valued at their fair market
value on the date of exercise. In the case of an exercise of the SAR, the
Company retains the right to require the Option Holder to pay any and all
withholding taxes arising out of such exercise solely in cash.


(f)    In the event the Option (or any portion thereof) is exercised, then the
SAR (or the corresponding portion) shall terminate. In the event that the SAR
(or any portion thereof) is exercised, then the Option (or the corresponding
portion) shall likewise terminate.


4.    Fair Market Value of Common Stock. The fair market value of a share of
Common Stock shall be determined for purposes of this Agreement by reference to
the closing price of a share of Common Stock, as reported by the New York Stock
Exchange (or such other exchange on which the Shares of Common Stock are
primarily traded) for the Grant Date or date of exercise, as applicable, or if
such date is not a business day, for the business day immediately preceding such
date (or, if for any reason no such price is available, in such other manner as
the Committee may deem appropriate to reflect the then fair market value
thereof).


5.    Termination of Service. The Option may be subject to forfeiture or early
vesting in connection with the termination of the Option Holder’s employment or
other service in accordance with the following provisions (capitalized terms not
defined herein shall have the meanings as defined in the Plan):


(a)    Death or Disability. If the Option Holder dies or becomes Disabled while
employed by the Company or any of its Affiliates, then any portion of this
Option and SAR granted hereunder that was outstanding but not vested on such
date shall immediately vest and remain outstanding and exercisable until the
earlier of the original

5




Employee Option/SAR Award - INSTALLMENT VESTING    February 2013

--------------------------------------------------------------------------------

Exhibit 10.22



expiration date hereunder or one year from the date of death or the date the
Option Holder first became Disabled, and any portion not exercised within such
period shall be forfeited to the Company; provided, however, that if this Option
and SAR is also subject to subsection (b) below on the date of an event
described in this subsection (a), then subsection (b) shall apply in lieu of
this subsection (a) to the extent the terms of such subsections are
inconsistent.


(b)    Retirement.    If the Option Holder becomes eligible for Retirement under
the Plan on or prior to the date of his or her termination of Employment, then
any portion of this Option and SAR that is outstanding on the date of such
eligibility shall become non-forfeitable until the Expiration Date, subject to
any vesting provisions under Section 2 above; provided, however, that if the
Option Holder becomes an employee of a competitor of the Company or any of its
Affiliates or otherwise engages in any activity that is competitive with the
Company of any of its Affiliates, then any portion of this Option and SAR that
was not vested on the date that such employment or engagement began shall be
forfeited to the Company.


(c)    Sale or Divestiture of Employer. If the Company sells or divests its
controlling interest in an Affiliate that employs Option Holder, or if its
control of such Affiliate otherwise ceases, then any portion of this Option and
SAR held by the Option Holder on the date of such sale, divestiture or cessation
of control shall be forfeited to the Company, and the Option Holder shall have
until the earlier of 90 days from such date or the Expiration Date, in which to
exercise any portion that was vested on such date, and any portion that is not
exercised within such period shall be forfeited to the Company; provided,
however, that if this Option and SAR is also subject to subsection (b) above on
the date of an event described in this subsection (c), then subsection (b) shall
apply in lieu of this subsection (c) to the extent the terms of such subsections
are inconsistent.


(d)    Other Termination of Employment. If the Option Holder ceases to be an
Employee of the Company or any of its Affiliates under circumstances other than
those set forth in the foregoing subsections (a) – (c), then:


(i)     If the termination of Employment was not for Substantial Cause, then any
portion of this Option and SAR held by the Option Holder that was not vested on
the date of termination shall immediately be forfeited to the Company, and the
Option Holder shall have until the earlier of 90 days from the date of
termination or the Expiration Date in which to exercise any portion that was
vested on such date, and any portion not exercised within such period shall be
forfeited to the Company.


(ii)     If the termination of Employment was for Substantial Cause, then any
portion of this Option and SAR that remains outstanding on the date of
termination

6




Employee Option/SAR Award - INSTALLMENT VESTING    February 2013

--------------------------------------------------------------------------------

Exhibit 10.22



(whether vested or unvested) shall be forfeited to the Company, notwithstanding
any otherwise applicable term of this Agreement that provided for vesting or
non-forfeitability on or prior to the date of such termination, including (but
not limited to) subsection (b) above.


6.    Extension of Expiration in Certain Cases. From time to time, the Company
may declare “blackout” periods during which the Option Holder may be prohibited
from engaging in certain transactions in Company securities. In the event that
the scheduled Expiration Date of this Option and SAR shall fall within a
blackout period that has been declared by the Company and that applies to the
Option Holder, then the Expiration Date shall automatically, and without further
notice to Option Holder, be extended until such time as fifteen (15) consecutive
business days have elapsed after the scheduled Expiration Date without
interruption by any blackout period that applied to the Option Holder.


7.    Shares to be Issued in Compliance with Federal Securities Laws and
Exchange Rules. No shares issuable upon the exercise of this Option or SAR shall
be issued and delivered unless and until there shall have been full compliance
with all applicable requirements of the Securities Act of 1933, as amended
(whether by registration or satisfaction of exemption conditions), all
applicable listing requirements of the New York Stock Exchange or such other
exchange(s) or markets on which shares of the same class are then listed and any
other requirements of law or of any regulatory bodies having jurisdiction over
such issuance and delivery. The Company shall use its best efforts and take all
necessary or appropriate actions to assure that such full compliance on the part
of the Company is made.


8.    No Assignment. This Option and SAR and all rights and privileges granted
hereby (including the right of exercise) shall not be transferred, assigned,
pledged or hypothecated in any way, whether by operation of the law or
otherwise, except by will or the laws of descent and distribution. Without
limiting the generality of the preceding sentence, no rights or privileges
granted hereby may be assigned or otherwise transferred to the spouse or former
spouse of the Option Holder pursuant to any divorce proceedings, settlement or
judgment. Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of this Option or SAR or any other rights or privileges granted hereby
contrary to the provisions hereof, this Option and SAR and all other rights and
privileges contained herein shall immediately become null and void and of no
further force or effect.


9.    Certain Adjustments; Change in Control.



7




Employee Option/SAR Award - INSTALLMENT VESTING    February 2013

--------------------------------------------------------------------------------

Exhibit 10.22



(a) The provisions of Sections 4.4 and 19.2 of the Plan relating to certain
adjustments in the case of stock splits, reorganizations, equity restructurings
and similar matters described therein are hereby incorporated in and made a part
of this Agreement. Any such adjustments shall be made by the Committee, whose
determination as to what adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive. No fractional shares of stock shall be
issued under the Plan on any such adjustment.
 
(b) This award may be subject to termination or early vesting in connection with
a Change in Control in accordance with the provisions of Section 18.3 of the
Plan.


10.    Participation by Option Holder in Other Company Plans. Nothing herein
contained shall affect the right of the Option Holder to participate in and
receive benefits under and in accordance with the then current provisions of any
retirement plan or employee welfare benefit plan or program of the Company or of
any subsidiary or affiliate of the Company, subject in each case, to the terms
and conditions of any such plan or program.


11.    No Rights as a Stockholder Until Issuance of Shares. Neither the Option
Holder nor his/her Representative shall be entitled to any of the rights or
privileges of a stockholder of the Company in respect of any shares issuable
upon any exercise of this Option or SAR unless and until such shares shall have
been issued and delivered to: (i) Option Holder in the form of certificates,
(ii) a brokerage or other account for the benefit of Option Holder either in
certificate form or via “DWAC” or similar electronic means, or (iii) a book
entry or direct registration account in the name of Option Holder.


12.    Not an Employment or Service Contract. Nothing herein contained shall be
construed as an agreement by the Company or any of its subsidiaries or
affiliates, expressed or implied, to employ Option Holder or contract for Option
Holder’s services, to restrict the right of the Company or any of its
subsidiaries or affiliates to discharge Option Holder or cease contracting for
Option Holder’s services or to modify, extend or otherwise affect in any manner
whatsoever, the terms of any employment agreement or contract for services which
may exist between the Option Holder and the Company or any of its subsidiaries
or affiliates.


13.    Agreement Subject to the Plan. This Option and SAR hereby granted are
subject to, and the Company and the Option Holder agree to be bound by, all of
the terms and conditions of the Plan, as the same may be amended from time to
time hereafter in accordance with the terms thereof, but no such amendment shall
adversely affect the Option Holder's rights under this Agreement without the
prior written consent of the Option Holder. To the extent that the terms or
conditions of this Agreement conflict with the terms or conditions of the Plan,
the Plan shall govern.

8




Employee Option/SAR Award - INSTALLMENT VESTING    February 2013

--------------------------------------------------------------------------------

Exhibit 10.22





14.    Arbitration. All disputes related to this Agreement or any Options
granted hereunder, shall be submitted to binding arbitration with the American
Arbitration Association (“AAA”) pursuant to the AAA Employment Arbitration Rules
and Mediation Procedures (“AAA Rules”). A copy of the AAA Rules is available to
the Option Holder upon written request to the Company’s Director of Human
Resources at One East Wacker Drive, Chicago, Illinois 60601 (or such other
address as the Company may specify from time to time), or may be obtained online
at: www.adr.org.


To initiate arbitration, either party must file a Demand for Arbitration
(“Demand”) in the manner described in the AAA Rules. After a Demand has been
filed and served, either party may request that the dispute initially be
mediated pursuant to the AAA Rules. If mediation does not fully resolve the
dispute, then the matter will be subject to arbitration before a single
arbitrator who shall have the power to award any types of legal or equitable
relief available in a court of competent jurisdiction, including, but not
limited to, attorneys’ fees and costs, to the extent such relief is available
under applicable law, and all defenses that would be applicable in a court of
competent jurisdiction shall be available. All administrative costs of
arbitration (including reimbursement of filing fees) and the fees of the
arbitrator will be paid by the Company.


15.    Execution. This Option and SAR have been granted, executed and delivered
as of the day and year first above written at Chicago, Illinois, and the
interpretation, performance and enforcement of this Agreement shall be governed
by the laws of the State of Delaware without application of its conflicts of
laws principles.


16.    Miscellaneous. This Agreement, together with the Plan, is the entire
agreement of the parties with respect to the Option and SAR granted hereby and
may not be amended except in a writing signed by both the Company and the Option
Holder or his/her Representative.


<ADD THE NEXT SECTION FOR ALL GRANTS TO ALL EXECUTIVE OFFICERS OF THE COMPANY>


17.    Clawbacks. Notwithstanding the terms regarding vesting and forfeitability
or any other provision set forth in this Agreement, including (but not limited
to) Sections 2 and 5 above, the rights, payments, and benefits with respect to
this Award are subject to reduction, cancellation, forfeiture, or recoupment by
the Company if and to the extent required by applicable law, regulation of the
Securities and Exchange Commission, or rule or listing requirement of the New
York Stock Exchange (collectively “Applicable Requirements”) in connection with
an accounting restatement or under such other circumstances as specified in the
Applicable Requirements. Any action taken by the

9




Employee Option/SAR Award - INSTALLMENT VESTING    February 2013

--------------------------------------------------------------------------------

Exhibit 10.22



Company under this provision shall be made pursuant to the Committee’s
determination, which shall be final, binding and conclusive.


<ADD THE NEXT SECTION FOR ALL GRANTS TO ALL EXECUTIVE OFFICERS OF THE COMPANY>


18.    Stock Holding Period. The Option Holder agrees to hold all shares of
Common Stock acquired upon the exercise of Options granted hereunder for a
minimum of twelve months following the date of such exercise. This holding
period shall not apply to shares sold or tendered by the Option Holder and/or
withheld by the Company to pay the Option exercise price and/or to settle tax
liabilities related to the Option exercise, and as otherwise may be provided
under the Company’s Stock Ownership Policy.



10




Employee Option/SAR Award - INSTALLMENT VESTING    February 2013